DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “wherein in a final stage in which the preload member is screwed into the housing, a position of a first distal end portion that is a distal end of a wire rod foiming the coil spring is fixed within a predetermined range so that the distal end is located on a side of the bearing, and the preload member and the coil spring slide relative to each other, thereby the preload member is attached to the housing.” The entirety and/or entire scope of this recitation when read in light of the specification is unclear. Firstly, it is not clear how distal end which according to the claim appears to be the side of the spring which contacts the bearing is fixed. How is this end fixed and/or in what manner or direction would it be fixed? According to the specification paragraph 29 it would appear that this end is brought into sliding state on the bearing which further confuses how the claim alleges that it is fixed. In addition, the claim calls 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, (claim 3 as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (USP 9452773) in view of Soma (USpgpub 20120153580) and further in view of Kikuchi et al. (USpgpub 20150075899).
	Regarding claim 1, Sato discloses a worm reducer comprising: a worm shaft (42); a worm wheel (43); a housing  (30) that houses the worm shaft and the worm wheel; a bearing (45b) that holds the worm shaft inside the housing; a coil spring (46d) that contacts an outer peripheral surface of the bearing and applies an urging force toward the worm wheel; and a preload member (46e) that is screwed into and fixed to the housing (seen in figures) and pressurizes the coil spring.
Sato fails to explicitly disclose wherein a winding direction of the coil spring is different from a winding direction of a thread of the preload member.
(fig.3 and paragraph 45 show/discuss how the winding direction of coil spring 28 could be left handed for a right handed preload member).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the right handed coil spring in Sato with a left handed coil spring as suggested by Soma since they would both have the same predictable result of allowing the preload member to compress said spring into the bearing. There is no unobvious technical advantage as the preload member is still going to move the coil spring in the direction of the bearing. 
Sato fails to explicitly disclose the contact resistance between the coil spring and the preload member is greater than contact resistance between the coil spring and the bearing.  
Kikuchi et al. teaches the concept of providing a low friction resin layer to the bearing in a similar worm reducer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of the bearing and coil spring in Sato to have said low friction layer as taught by Kikuchi in order to provide the predictable result of facilitating the biasing of said bearing and reduce heat and frictional wear on said interface due to the coil spring compressing against said bearing. It is understood that by adding a low friction layer at said interface the contact resistance of the coil spring and the preload member would thus be greater. 
Regarding claim 2, Sato discloses the worm reducer according to claim 1, wherein the preload member has a surface that contacts the coil spring, and the surface is a flat surface (seen in fig.6, the surface contacting between the preload member and coil spring would be perpendicular to the winding axis of the coil spring).  
Regarding claim 3, as best understood, Sato discloses a method for manufacturing a worm reducer including a worm shaft, a worm wheel, a housing that houses the worm shaft and the worm wheel, a bearing that holds the worm shaft inside the housing, a coil spring that contacts an outer peripheral surface of the bearing and applies an urging force toward the worm wheel, and a preload member that is screwed into and fixed to the housing and pressurizes the coil spring, the method comprising: disposing the coil spring such that one end of the coil spring in a winding axis direction contacts the bearing; and screwing the preload member into the housing (see designations made for claim 1 as they apply to this claim as well), P190089US00 TFN200497-USwherein in an initial stage in which the preload member is screwed into the housing, the coil spring is rotated together with the preload member (it is apparent that when the preload member is screwed into the device along with the coil spring, they will move radially together to come into contact with the bearing), and wherein in a final stage in which the preload member is screwed into the housing, a position of a first distal end portion that is a distal end of a wire rod forming the coil spring is fixed within a predetermined range so that the distal end is located on a side of the bearing, and the preload member and the coil spring slide relative to each other, thereby the preload member is attached to the housing (as best understood, this functionality would occur either by the coil spring simply reaching the bearing and thus becoming radially fixed so that any further screwing of the preload member compresses said spring or as a result of the combination of the low friction layer to the bearing).
Soma teaches and/or suggests the concept of providing a winding direction of the coil spring is different from a winding direction of a thread of the preload member (fig.3 and paragraph 45 show/discuss how the winding direction of coil spring 28 could be left handed for a right handed preload member).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the right handed coil spring in Sato with a left handed coil spring as suggested by Soma since they would both have the same predictable result of allowing the preload member to compress said spring into the bearing. There is no unobvious technical advantage as the preload member is still going to move the coil spring in the direction of the bearing. 
In light of the 112 2nd issues with the final recitation, it is not clear if applicant is attempting to imply or import some aspect of the contact resistance to the claim, thus the teaching will be provided as further support that this aspect is obvious.
Sato fails to explicitly disclose the contact resistance between the coil spring and the preload member is greater than contact resistance between the coil spring and the bearing.  
Kikuchi et al. teaches the concept of providing a low friction resin layer to the bearing in a similar worm reducer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of the bearing and coil spring in Sato to have said low friction layer as taught by Kikuchi in order to provide the predictable result of facilitating the biasing of said bearing and reduce heat and frictional wear on said interface due to the coil spring compressing against said bearing. It is understood that by adding a low friction layer at said interface the contact resistance of the coil spring and the preload member would thus be greater. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art contains other examples of similar worm reducers with springs and in addition another example of a reducer having a spring with left handed coil spring, KR20110052143A , fig.4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656